LEVAL, J.,
dissenting in part.
I agree with the majority opinion that the district court applied the wrong test to determine whether the doctrine of forum ion conveniens calls for dismissal of the case. In my view, however, the proper outcome of this complex question upon application of the correct test is not clear, and may involve discretionary findings on disputed facts. See Iragorri v. United Technologies Corp., 274 F.3d 65, 72 (2d Cir.2001) (en banc) (noting, for example, that plaintiffs’ choice of forum is entitled to greater deference when the choice is motivated by convenience and less deference when motivated by forum-shopping reasons, listing relevant factors). It should be resolved in the first instance by the district court. I would have vacated the judgment and remanded for reconsideration under the proper test.